Citation Nr: 1030454
Decision Date: 08/13/10	Archive Date: 09/09/10

Citation Nr: 1030454	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  05-17 400	)	DATE AUG 13 2010
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
for posttraumatic stress disorder for the period prior to January 
12, 2004.

2.  Entitlement to a disability rating in excess of 50 percent 
for posttraumatic stress disorder for the period on and after 
January 12, 2004.

3.  Entitlement to an effective date earlier than January 12, 
2004 for the grant of a 50 percent disability evaluation for 
posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Robin M. Webb, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1970.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).

Historically, a March 2000 Board decision granted service 
connection for posttraumatic stress disorder (PTSD).  A May 2000 
rating decision implemented the Board's decision, and assigned a 
10 percent evaluation for PTSD, effective from May 16, 1997.  
Notice of the RO decision was issued on June 26, 2000.  The 
Veteran submitted a statement, received on February 15, 2001, in 
which he disagreed with the initial 10 percent evaluation 
assigned by the RO.  A rating decision, dated December 3, 2001, 
increased the evaluation of the Veteran's service-connected PTSD 
to 30 percent, also effective May 16, 1997.  Notice of the 
December 3, 2001 rating decision was issued December 18, 2001.  A 
statement of the case was issued on December 11, 2001.  However, 
the Veteran did not timely complete an appeal from the May 2000 
rating decision.  As such, that determination is final.  38 
U.S.C.A. § 7105 (West 2002).

In a statement received on October 24, 2002, the Veteran 
disagreed with the 30 percent evaluation assigned for PTSD.  That 
statement may be reasonably construed as an increased rating 
claim.  While the Veteran's statement received on October 24, 
2002 was timely as a notice of disagreement with the December 3, 
2001 rating decision noted above, a timely substantive appeal was 
not received within 60 days of issuance of a statement of the 
case on February 10, 2004.  As such, the December 3, 2001 rating 
decision is final.  38 U.S.C.A. § 7105.  A January 2004 rating 
decision confirmed and continued the Veteran's 30 percent 
evaluation for PTSD for the period prior to January 12, 2004 and 
granted a 50 percent evaluation from January 12, 2004.  As noted 
above, the RO issued a statement of the case in February 2004 
that noted the Veteran's PTSD evaluation was increased to 50 
percent.  In a statement received in October 2004, the Veteran's 
representative noted that the Veteran disagreed with the January 
2004 rating decision regarding the effective date for a 50 
percent evaluation for PTSD, and contended that a 70 percent 
evaluation for PTSD was warranted as of the original date of 
claim.

In summary, the Board notes that a timely appeal was not 
perfected as to the December 3, 2001 rating decision despite the 
receipt of a timely notice of disagreement on October 24, 2002 
and the issuance of a statement of the case in February 2004, 
because a substantive appeal was not received within 60 days of 
the February 2004 statement of the case.  38 C.F.R. § 20.302(b) 
(2009).  Thus, the December 3, 2001 rating decision is final.  
Id.  As the December 2001 rating decision is final, the Board 
notes that the October 24, 2002 document serves no purpose as a 
notice of disagreement, but serves as a claim for an increased 
rating.

The Board notes that the statement received in October 2004 
constitutes a notice of disagreement with the effective date 
assigned by the January 2004 rating decision as to the award of 
the 50 percent rating.  An appeal of the January 2004 rating 
decision was perfected to the Board with the receipt of a 
substantive appeal in May 2005 following the issuance of a May 
2005 statement of the case.  The increased rating claims can also 
be considered by the Board, as the RO's analysis of the earlier 
effective date claim contained in the May 2005 statement of the 
case incorporated an adjudication of the increased rating claims.

With respect to the rating period on appeal, the Board has 
determined the date of claim to be the date the Veteran's 
statement was received on October 24, 2002, per the above 
discussion.  Normally, as the Veteran's claim was received by VA 
in October 2002, the rating period on appeal would be from 
October 2001, one year prior to the date of receipt of the 
increased rating claim.  38 C.F.R. § 3.400(o)(2) (2009).  
However, in this case, the rating period on appeal can only go 
back to December 4, 2001 because of the finality of the December 
3, 2001 rating decision.  Nevertheless, in accordance with 38 
C.F.R. §§ 4.1 and 4.2 (2009) and Schafrath v. Derwinski, 1 
Vet.App. 589 (1991), the history of the disability is for 
consideration in rating a disability.

This case was remanded by the Board in October 2007 for 
additional development.  In April 2009, the Board issued a 
decision which denied the claims on appeal.  Thereafter, the 
Veteran appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  Based on a February 2010 
Joint Motion, a February 2010 Court order remanded this appeal 
for development in compliance with the Joint Motion.


VACATUR

VA regulations provide that an appellate decision may be vacated 
by the Board at any time upon the request of the Veteran or his 
representative, or on the Board's own motion when there has been 
a denial of due process.  38 C.F.R. § 20.904(a) (2009).  Here, 
the Court remanded the Board's decision with respect to the 
claims on appeal, finding that the Board's April 2009 decision 
failed to provide adequate reasons and bases for why the Veteran 
was not entitled to an increased evaluation for PTSD.  Therefore, 
the decision of April 1, 2009 failed to provide the Veteran due 
process under the law.  Accordingly, in order to prevent 
prejudice to the Veteran, the April 1, 2009 decision of the Board 
must be vacated, and a new decision will be entered as if the 
April 1, 2009 decision by the Board had never been issued.


FINDINGS OF FACT

1.  The medical evidence of record shows that, prior to January 
12, 2004, the Veteran's service-connected PTSD was manifested by 
agitation, anxiety, depression, nightmares, social isolation, 
sleep impairment, tension, occasional panic, occasional 
hopelessness, occasional decreased concentration, and occasional 
decreased energy.

2.  The medical evidence of record shows that, on and after 
January 12, 2004, the Veteran's service-connected PTSD was 
manifested by intrusive memories, nightmares, sleep impairment, 
social isolation, circumstantial thoughts, irritability, 
impairment of recent memory, anxiety, a depressed mood, 
preoccupation with health concerns, excessive suspiciousness, and 
poor abstractive abilities.

3.  The preponderance of the evidence of record does not 
demonstrate that the rating criteria for a disability evaluation 
of 50 percent for the Veteran's service-connected PTSD were met 
at any time during the applicable rating period on appeal, from 
December 4, 2001 to January 11, 2004.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for 
PTSD, for the period prior to January 12, 2004, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).

2.  The criteria for an evaluation in excess of 50 percent for 
PTSD, for the period on and after January 12, 2004, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).

3.  The criteria for an effective date prior to January 12, 2004, 
for a 50 percent evaluation for service-connected PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Letters dated in October 2004, January 2005, and October 2007 
satisfied the duty to notify provisions, after which the claims 
were readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  While the Veteran was not 
provided with a letter notifying him of the criteria that must be 
satisfied for entitlement to an increased evaluation, the full 
text of the relevant diagnostic codes was provided to the Veteran 
in a February 2004 statement of the case.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Accordingly, the Board finds that 
the Veteran was supplied with information sufficient for a 
reasonable person to understand what was needed.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In addition statements 
by the Veteran and a March 2009 post-remand brief from the 
Veteran's representative demonstrated that the Veteran had actual 
knowledge of what was necessary to substantiate the claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see also 
Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).

The Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations sufficient for adjudication purposes 
were provided to the Veteran in connection with his claims.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  While the Veteran has not been 
provided with a VA medical examination since January 2004, over 
six years ago, the mere passage of time does not trigger VA's 
duty to provide additional medical examination unless there is 
allegation of deficiency in the evidence of record.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  In 
this case, the record includes multiple statements from the 
Veteran submitted after January 2004, none of which include a 
statement indicating that his symptoms had increased in severity 
since that time.  In addition, a July 2010 letter from the 
Veteran's representative specifically stated that VA should not 
remand the claims for a further medical examination.  
Accordingly, the Board finds that the January 2004 VA medical 
examination remains adequate and a remand for a further medical 
examination would serve no useful purpose.

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not part 
of the claims file.  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims, to include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although Veterans Claims Assistance Act notice errors are 
presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential fairness 
of the adjudication).

Increased Evaluations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Schedule), 
found in 38 C.F.R. Part 4 (2009).  The Schedule is primarily a 
guide in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident to 
military service.  The ratings are intended to compensate, as far 
as can practicably be determined, the average impairment of 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2009).  In resolving this factual issue, 
the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  Staged ratings are appropriate whenever the factual 
findings show distinct time periods in which a disability 
exhibits symptoms that warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Service connection for PTSD was granted by a May 2000 rating 
decision and a 10 percent evaluation was assigned under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, effective May 16, 1997.  
Subsequently, a December 2001 rating decision assigned a 30 
percent evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective May 16, 1997.  Finally, a February 2004 statement of 
the case assigned a 50 percent evaluation under 38 C.F.R. § 
4.130, Diagnostic Code 9411, effective January 12, 2004.

In an October 2001 VA psychiatric examination report, the Veteran 
complained of feeling tired and depressed and reported that he 
had no interest in doing anything.  The Veteran avoided watching 
television coverage related to September 11, 2001.  He reported 
being startled by loud noises and was afraid of motorcycle 
noises.  On mental status examination, the Veteran was oriented 
to time and place and his attention, short term memory, and long 
term memory were intact.  The Veteran was able to follow 
directions and did not make errors with language, naming, 
repetition, command, reading, writing, and copying.  The Veteran 
denied suicidal and homicidal ideation, as well as hallucinations 
and delusions.  He appeared agitated and anxious, but not 
depressed.  There was no impairment of thought processes or 
communication observed.  The Veteran did not have inappropriate 
behavior and his personal hygiene appeared to be good.  There 
were no obsessive or ritualistic behaviors, but the Veteran's 
speech appeared agitated.  There was no evidence of panic 
attacks, and the Veteran reported that he experienced depression 
or anxiety at a level of five on a scale from one to ten.  The 
Veteran did not have impaired impulse control, but he experienced 
occasional nightmares related to Vietnam.  The Veteran reported 
being socially isolated.  The diagnoses were psychotic disorder, 
not otherwise specified, and PTSD.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 50, which 
contemplates serious symptoms, such as suicidal ideation, severe 
obsessional ritual, or frequent shoplifting, or serious 
impairment in social, occupational, or school functioning, such 
as no friends or an inability to keep a job.  See QUICK REFERENCE 
TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994) (DSM-
IV).  The examiner stated that the Veteran's PTSD symptomatology 
appeared to be "mild."

In April 2002 private psychiatric report, the Veteran complained 
of worsening nightmares and startle responses.  He reported that 
he tried to avoid things that set off his symptoms.  The Veteran 
reported experiencing anxiety and sleep impairment, with 
occasional panic, anhedonia, and decreased concentration.  The 
Veteran denied suicidal ideation and hopelessness, but reported a 
decreased energy level.  On mental status examination, the 
Veteran's affect and mood were anxious and depressed.  The 
Veteran had normal motor activity, his thought process was well 
organized, and his thought content was appropriate.  The Veteran 
denied psychotic symptoms and was not suicidal or homicidal.  His 
insight was fair to moderate, he was cognitively intact, and his 
judgment was adequate.

In a February 2003 private psychiatric report, the Veteran 
complained of difficulty sleeping with nightmares approximately 
two to three times per week.  The Veteran reported experiencing 
anxiety and sleep impairment, with occasional panic, anhedonia, 
hopelessness, decreased concentration, and decreased energy 
level.  The Veteran denied suicidal ideation and reported that 
loud noises bothered him.  On mental status examination, the 
Veteran's affect and mood were appropriate, anxious, and 
depressed.  The Veteran's motor activity was tense, his thought 
process was well organized, and his thought content was 
appropriate.  The Veteran was not suicidal or homicidal.

In a January 2004 VA psychiatric examination report, the Veteran 
reported experiencing intrusive memories of Vietnam and avoiding 
thinking about Vietnam and watching movies about Vietnam.  He 
reported experiencing nightmares approximately four times per 
week and sleep impairment "[o]ver half the time."  The Veteran 
reported difficulty concentrating unless the task was really 
important and he noted that he was "jumpy."  He denied feeling 
like he had to "watch his back" but stated that he was usually 
irritable.  The Veteran reported difficulty getting along with 
others outside of his family, including at his previous job.  He 
denied having "loving feeling towards his wife and children."  
The Veteran reported that the future was "not real great" and 
reported experiencing a single flashback many years before, but 
not since that time.

The Veteran reported that he could not work due to difficulty 
getting along with others due to anger and irritability.  He 
reported that he was frequently withdrawn from his wife and did 
not have much contact with his children, who were removed from 
his custody in 1993.  The Veteran denied having any relationships 
other than with his wife and denied having any activities or 
leisure pursuits.  On mental status examination, the Veteran's 
thoughts were somewhat circumstantial, but there were no loose 
associations or flight of ideas.  His speech was of normal rate 
and volume.  The Veteran denied experiencing delusions and 
hallucinations.  His eye contact was fair and while he was 
irritable he answered all questions asked of him.  The Veteran 
denied suicidal and homicidal thoughts and was able to maintain 
minimal personal hygiene and other basic activities of daily 
living.  He was alert and oriented to place, person, and time.  
The Veteran's remote memory and attention span were unimpaired, 
but his recent memory was mildly impaired.  The Veteran did not 
have obsessive ritualistic behavior or irrelevant, illogical, or 
obscure speech patterns.  He denied experiencing panic attacks 
and depression, though he reported feeling anxious.  The Veteran 
also denied impaired impulse control but reported sleep 
impairment.  The diagnosis was PTSD.  The examiner assigned a 
Global GAF score of 45, which contemplates serious symptoms.  See 
Id.

In a December 2004 VA outpatient medical report, the Veteran 
reported that he was disabled and could not work due to mental 
illness.

In a December 2005 VA outpatient medical report, the Veteran 
reported that he was not getting along with his wife.  The 
examiner commented that the symptoms sounded "fairly 
extensive," but the examiner stated that he was not a 
psychiatrist and did not specialize in mental health.  The 
examiner stated that it was preferable for the Veteran to see a 
psychiatrist.  The Veteran denied suicidal ideation and reported 
that the PTSD and depressive symptoms were "mostly intrusive."  
The Veteran reported that he was disabled and could not work due 
to mental illness.

A July 2008 VA outpatient medical report stated that the 
Veteran's PTSD was in partial remission.  A depression screen 
indicated that the Veteran had minimal depression.

In a July 2008 VA mental health report, the Veteran complained of 
depression, a "down" mood, and nightmares approximately four 
times per week.  He rated his mood as a three on a scale from one 
to ten.  The Veteran reported increased difficulty on July 4th 
due to noise and stated that he avoided thinking about Vietnam 
and watching things which reminded him of his stressors.  The 
Veteran reported that he spent his time on his daily routines and 
keeping his house clean.  He reported no problems with thinking 
and concentration and denied suicidal or homicidal ideation.  The 
Veteran reported that he did not have a real support system, but 
that he got some support from his children.

On mental status examination, the Veteran's grooming was neat and 
clean, his clothes were appropriate, and his personal hygiene 
were good.  The Veteran appeared older than his age.  His 
behavior and motor activity were prompt and his eye contact was 
good.  The Veteran was cooperative toward the examiner, he was 
alert, and his orientation was unimpaired.  No abnormalities in 
attention or concentration were noted.  The Veteran's mood was 
depressed, pessimistic, and anxious, and his affect was congruent 
with his mood.  His speech was normal and his form of thought was 
logical and without abnormalities.  The Veteran did not have any 
delusions, but was preoccupied with health concerns and was 
excessively suspicious.  No abnormalities of perception were 
noted.  The Veteran's insight and judgment were noted to be 
"fair" and his abstractive abilities were poor.  The Veteran's 
immediate memory was "fair" and his recent and remote memories 
were "good."  His intellectual functioning was adequate.  The 
diagnosis was PTSD, chronic, and major depressive disorder, 
moderate, recurrent.  The examiner assigned a GAF score of 52, 
which contemplates moderate symptoms, such as flat affect, 
circumstantial speech, or occasional panic attacks, or moderate 
difficulty in social, occupational, or school functioning, such 
as few friends and conflicts with peers or co-workers.  See Id.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
disability rating is warranted where there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent disability rating is warranted for occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-term and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  Id.

A 70 percent disability rating is warranted for occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood due to 
symptoms such as: suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and an inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

Rating Prior to January 12, 2004

Applying the above criteria to the facts of the case, the medical 
evidence of record shows that, prior to January 12, 2004, the 
Veteran's service-connected PTSD was manifested by agitation, 
anxiety, depression, nightmares, social isolation, sleep 
impairment, tension, occasional panic, occasional hopelessness, 
occasional decreased concentration, and occasional decreased 
energy.  The Board finds that these symptoms do not meet the 
criteria for the next higher disability rating of 50 percent for 
the period prior to January 12, 2004.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The Veteran did not have a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory such as, retention of 
only highly learned material, forgetting to complete tasks; 
impaired judgment; and impaired abstract thinking.  Although the 
Veteran reported panic in April 2002 and February 2003, he did 
not report experiencing it more frequently than once a week and 
no panic attacks were noted in October 2001.  While the Veteran's 
GAF score in October 2001 was reported to be 50, contemplating 
serious symptoms, the examiner specifically stated that the 
Veteran's PTSD symptoms were mild and ascribed his other symptoms 
to a psychosis, not otherwise specified.  As such, the October 
2001 GAF score was not representative of the severity of the 
Veteran's PTSD at that time, as it included symptoms from a 
psychiatric disorder which was not service-connected and the 
examiner was able to differentiate the severity of those symptoms 
from the Veteran's service-connected PTSD symptoms.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  As the examiner 
specifically stated that the Veteran's PTSD symptoms appeared to 
be "mild," the Board finds that characterization more probative 
than the conglomerate GAF score when determining the proper 
evaluation to be assigned.  Accordingly, an evaluation in excess 
of 30 percent for PTSD is not warranted for the period prior to 
January 14, 2004.

Rating On and After January 12, 2004

The medical evidence of record shows that, on and after January 
12, 2004, the Veteran's service-connected PTSD was manifested by 
intrusive memories, nightmares, sleep impairment, social 
isolation, circumstantial thoughts, irritability, impairment of 
recent memory, anxiety, a depressed mood, preoccupation with 
health concerns, excessive suspiciousness, and poor abstractive 
abilities.  The Board finds that these symptoms do not meet the 
criteria for the next higher disability rating of 70 percent for 
the period on and after January 12, 2004.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Significantly, the medical evidence does not demonstrate a single 
symptom cited in the criteria for a 70 percent evaluation.  The 
medical evidence of record does not show that the Veteran had 
suicidal ideation; obsessive rituals which interfered with 
routine activities; speech which was intermittently illogical, 
obscure, or irrelevant; spatial disorientation; neglect of 
personal appearance and hygiene; or difficulty in adapting to 
stressful circumstances (including work or a work-like setting).  
While the Veteran was noted to have depression, it was not stated 
to be near-continuous or so severe to affect the Veteran's 
ability to function independently, appropriately, and 
effectively.  In addition, though the Veteran reported being 
irritable, the Veteran was not noted to be violent.  Finally, 
while the medical evidence of record shows that the Veteran 
experienced difficulty with social interactions, it did not rise 
to a level of a total inability to establish and maintain 
effective relationships.  Indeed, in January 2004 the Veteran 
stated that he did not have much contact with his children, but 
in July 2008 he reported that he got some support from them, 
indicating an improvement in at least one aspect of his social 
functioning.  The medical evidence of record actively 
substantiates this improvement.  The Veteran's GAF score in 
January 2004 contemplated serious symptoms, but the Veteran's GAF 
score in July 2008 contemplated moderate symptoms.  In addition, 
a July 2008 VA outpatient medical report specifically stated that 
the Veteran's PTSD was in partial remission.

With regard to the January 2004 GAF score of 45, although GAF 
scores are important in evaluating mental disorders, the Board 
must consider all the pertinent evidence of record and set forth 
a decision based on the totality of the evidence.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  In this case, the medical 
evidence of record does not show that the Veteran's symptoms meet 
the criteria for an evaluation in excess of 50 percent.  The only 
symptom which even borders on the criteria for a 70 percent 
evaluation is the Veteran's social isolation.  However, as 
previously stated, VA regulations specifically state that an 
evaluation shall not be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  As none of the Veteran's 
other symptoms rise to the level of severity contemplated by a 70 
percent evaluation, the Veteran's social impairment alone is not 
sufficient to warrant assignment of an evaluation in excess of 50 
percent for the period on and after January 12, 2004.

Final Considerations

In a July 2010 argument, the Veteran's representative claimed 
that a total disability evaluation was warranted for the entire 
period on appeal on the basis of the Veteran's unemployment.  
Specifically, the Veteran's representative claimed that the 
Veteran's Social Security Administration (SSA) records were 
"prima fascie evidence as to [the Veteran's] inability to work 
and the severity of his symptomatology."  While the Veteran's 
representative conceded that the SSA records found that the 
Veteran was disabled due to paranoid schizophrenia, it was argued 
that this mental disorder could not be separated from the 
symptoms of the Veteran's service-connected PTSD and thus that 
the Veteran's unemployability must be considered to be a symptom 
of his PTSD.

As evidence of this inability to differentiate the disorders, the 
Veteran's representative cited a May 2000 VA medical examination 
report.  However, an increased evaluation is not for 
consideration prior to December 4, 2001 for the reasons noted in 
the Introduction.  As such, the May 2000 VA medical examination 
report is not probative in the claims on appeal, as it occurred 
over a year and a half prior to the beginning of the earliest 
period on appeal and there is competent medical evidence dated 
after May 2000.  Specifically, the October 2001 VA psychiatric 
examination report not only occurred after the May 2000 
examination, but also preceded the commencement of the earliest 
period on appeal by only a few months.  As such, any findings 
made in the May 2000 VA medical examination report are not 
probative with respect to the determination of the level of 
severity of the Veteran's PTSD for the period on and after 
December 4, 2001, as there is more recent medical evidence of 
record which conclusively demonstrates the level of 
symptomatology present at that time.

In addition, the SSA records themselves do not provide evidence 
that the Veteran is currently unemployable due to his 
service-connected PTSD.  First, VA is not bound by the findings 
of disability and/or unemployability made by other agencies, 
including the SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991).  Second, SSA specifically found that the Veteran was 
disabled due to paranoid schizophrenia, not PTSD.  Service 
connection is not in effect for paranoid schizophrenia and as 
such the SSA records actively work against the Veteran's claim, 
as they provide probative evidence that the Veteran's 
unemployability is caused by a nonservice-connected disability, 
not his service-connected PTSD.

While the Veteran's representative claims that the paranoid 
schizophrenia cited by SSA is indistinguishable from the 
Veteran's currently diagnosed PTSD, the Veteran's representative 
is not a medical professional and is not competent to make such a 
determination.  In addition, while some of the medical evidence 
of record makes it difficult to separate the symptoms of the 
Veteran's PTSD from his other nonservice-connected psychiatric 
disorders, other medical evidence provides a clear 
differentiation.  Specifically, the October 2001 VA psychiatric 
examination report stated that the Veteran's overall psychiatric 
condition warranted a GAF score corresponding to severe symptoms, 
but that his PTSD itself was only mild in nature.

Furthermore, the medical evidence of record shows that the 
Veteran's PTSD symptoms have been documented at regular intervals 
throughout the entire period on appeal, and the Board finds that 
those symptoms are not consistent with a total inability to 
maintain employment.  The medical evidence of record does show 
that the Veteran experiences social impairment as a result of his 
service-connected PTSD.  However, when evaluating the level of 
disability from a mental disorder, VA will consider the extent of 
social impairment, but shall not assign an evaluation solely on 
the basis of social impairment.  38 C.F.R. § 4.126(b).  In this 
case, the Board finds that the while the Veteran does experience 
social impairment as a result of his service-connected PTSD, the 
preponderance of the medical evidence of record indicates that 
his overall symptomatology is not sufficiently severe to meet the 
criteria for evaluations in excess of those assigned herein.  In 
addition, the medical evidence of record does not state that the 
Veteran's PTSD prevents him from obtaining employment.  While the 
January 2004 VA psychiatric examination report, the December 2004 
VA outpatient medical report, and the December 2005 VA outpatient 
medical report all noted that the Veteran was unable to work due 
to his mental symptoms, in all three cases these statements were 
transcriptions of the Veteran's own reports and not a medical 
opinion of unemployability as a result of PTSD symptomatology.

In summary, a simple recitation that the Veteran is unemployed is 
not enough to warrant an increased evaluation.  The evidence of 
record conclusively demonstrates that the Veteran's unemployment 
began as a result of a nonservice-connected disability.  While 
the Veteran has remained unemployed since that time, the medical 
evidence of record shows that the symptoms ascribed to the 
Veteran's PTSD since December 4, 2001 are not sufficiently severe 
to be analogous to ratings in excess of those already assigned.  
After a review of the evidence, the Board finds that the 
preponderance of the medical evidence of record does not warrant 
ratings in excess of those assigned for the Veteran's PTSD under 
any rating criteria at any time during the periods pertinent to 
this appeal.  38 U.S.C.A. § 5110 (West 2002); see also Hart, 21 
Vet. App. 505.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the Schedule 
for that disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Schedule reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- 
connected disability affects employment "in ways not contemplated 
by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render his disabilities 
rating for PTSD inadequate.  The Veteran's PTSD was evaluated 
under to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of 
which is found by the Board to specifically contemplate the 
Veteran's level of disability and symptomatology.  The Veteran's 
PTSD is manifested by the symptoms described above.  When 
comparing this disability picture with the symptoms contemplated 
by the Schedule, the Board finds that the Veteran's symptoms are 
more than adequately contemplated by the disabilities ratings 
currently assigned for his PTSD.  Ratings in excess of the 
currently assigned ratings are provided for certain 
manifestations of PTSD, but the medical evidence reflects that 
those manifestations are not present in this case.  The criteria 
for the currently assigned ratings for the Veteran's PTSD more 
than reasonably describe the Veteran's disability level and 
symptomatology and, therefore, the currently assigned schedular 
evaluations are adequate and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 
4.130, Diagnostic Code 9411.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
shows that the Veteran's PTSD symptoms do not meet the criteria 
for ratings in excess of those already assigned., the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Earlier Effective Date

Generally, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.   U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) (1).  A claim 
is defined in the VA regulations as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2009).  An informal claim is 
"[a]ny communication or action indicating intent to apply for one 
or more benefits."  38 C.F.R. § 3.155(a) (2009).  VA must look to 
all communications from a claimant that may be interpreted as 
applications or claims- formal and informal - for benefits and is 
required to identify and act on informal claims for benefits.  
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

An exception to the general rule applies where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the date 
of receipt of the claim for increased compensation.  38 C.F.R. 
§ 3.400(o) (2).  Under those circumstances, the effective date of 
the award is the earliest date at which it was ascertainable that 
an increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(0)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The 
question of when an increase in disability is factually 
ascertainable is based on the evidence in the Veteran's claims 
folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

As noted above, a timely appeal was not perfected as to the 
December 3, 2001 rating decision despite the receipt of a timely 
notice of disagreement on October 24, 2002 and the issuance of a 
statement of the case in February 2004, because a substantive 
appeal was not received within 60 days of the February 2004 
statement of the case.  38 C.F.R. § 20.302(b) (2009).  Thus, the 
December 3, 2001 rating decision is final and the October 24, 
2002 statement serves as a claim for an increased rating.

Also, as noted above, in cases involving a claim for higher 
compensation, the effective date will be the earliest date as of 
which it is factually ascertainable that an increase in 
disability occurred if the claim is received within one year from 
that date; otherwise, the effective date is the date the claim is 
received.  38 C.F.R. § 3.400(o)(2) (2009).  As such, the earliest 
date that a 50 percent rating may be assigned for the Veteran's 
PTSD is December 4, 2001, the date after issuance of the final 
rating decision.

The Veteran and his representative assert that the Veteran's 
symptoms prior to January 12, 2004 are sufficient to sustain a 50 
percent disability evaluation for his service-connected PTSD.  
However, as discussed above, the preponderance of the evidence of 
record does not demonstrate that the rating criteria for a 
disability evaluation of 50 percent for the Veteran's service-
connected PTSD were met at any time during the applicable rating 
period on appeal, from December 4, 2001 to January 11, 2004.

As such, the medical evidence of record does not show that the 
Veteran's PTSD increased in severity to a level sufficient to 
warrant a 50 percent evaluation at any point between December 4, 
2001 and January 11, 2004.  Accordingly, an effective date 
earlier than January 12, 2004 for a 50 percent evaluation for 
service-connected PTSD cannot be granted under the provisions of 
38 U.S.C.A. § 5110.  See also 38 C.F.R. § 3.400.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.


ORDER

The April 1, 2009 decision of the Board is vacated.

An evaluation in excess of 30 percent for PTSD, for the period 
prior to January 12, 2004, is denied.

An evaluation in excess of 50 percent for PTSD, for the period on 
and after January 12, 2004, is denied.

An effective date earlier than January 12, 2004 for a 50 percent 
evaluation for service-connected PTSD is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


Citation Nr: 0912169	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  05-17 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD) for the 
period prior to January 12, 2004.

2.  Entitlement to a disability rating in excess of 50 
percent for PTSD for the period since January 12, 2004.

3.  Entitlement to an effective date earlier than January 12, 
2004 for the grant of 50 percent disability evaluation for 
PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from May 1967 to April 1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2004 Decision Review Officer (DRO) 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Cleveland, Ohio.  Thereafter, the Veteran's 
claims folder was returned to his local RO in Wichita, 
Kansas.

Historically, a March 2000 Board decision granted service 
connection for PTSD.  A May 2000 rating decision implemented 
the Board's decision, and assigned a 10 percent evaluation 
for PTSD, effective from May 16, 1997.  Notice of the RO 
decision was issued on June 26, 2000.  The Veteran submitted 
a statement, received on February 15, 2001, in which he 
disagreed with the initial 10 percent evaluation assigned by 
the RO.  A DRO decision, dated December 3, 2001, increased 
the evaluation of the Veteran's service-connected PTSD to 30 
percent, also effective May 16, 1997.  Notice of the December 
3, 2001 DRO decision was issued December 18, 2001.  A 
statement of the case was issued on December 11, 2001.  
However, the Veteran did not timely complete an appeal from 
the May 2000 rating decision.  As such, that determination is 
final.  38 U.S.C.A. § 7105 (West 2002).

In a statement received on October 24, 2002, the Veteran 
disagreed with the 30 percent evaluation assigned for PTSD.  
Such statement may be reasonably construed as an increased 
rating claim.  While the Veteran's statement received on 
October 24, 2002 was timely as a notice of disagreement with 
the December 3, 2001 DRO decision noted above, a timely 
substantive appeal was not received within 60 days of 
issuance of a statement of the case on February 10, 2004.  As 
such, the December 3, 2001 DRO decision is final.  38 
U.S.C.A. § 7105.  A January 2004 DRO decision confirmed and 
continued the Veteran's 30 percent evaluation for PTSD for 
the period prior to January 12, 2004 and granted a 50 percent 
evaluation from January 12, 2004.  As noted above, the RO 
issued a statement of the case in February 2004 that noted 
the Veteran's PTSD evaluation was increased to 50 percent.  
In a statement received in October 2004, the Veteran's 
representative noted that the Veteran disagreed with the 
January 2004 DRO decision regarding the effective date for a 
50 percent evaluation for PTSD, and contended that a 70 
percent evaluation for PTSD was warranted as of the original 
date of claim.  

In summary, the Board notes that a timely appeal was not 
perfected as to the December 3, 2001 DRO decision despite the 
receipt of a timely notice of disagreement on October 24, 
2002 and the issuance of a statement of the case in February 
2004, because a substantive appeal was not received within 60 
days of the February 2004 statement of the case.  38 C.F.R. 
§ 20.302(b) (2008).  Thus, the December 3, 2001 DRO decision 
is final.  Id.  As the December 2001 DRO decision is final, 
the Board notes that the October 24, 2002 document serves no 
purpose as a notice of disagreement, but serves as a claim 
for an increased rating.  

The Board notes that the statement received in October 2004 
constitutes a notice of disagreement with the effective date 
assigned by the January 2004 DRO decision as to the award of 
the 50 percent rating.  An appeal of the January 2004 DRO 
decision was perfected to the Board with the receipt of a 
substantive appeal in May 2005 following the issuance of a 
May 2005 statement of the case.  The increased rating claims 
can also be considered by the Board, as the RO's analysis of 
the earlier effective date claim contained in the May 2005 
statement of the case incorporated an adjudication of the 
increased rating claims.  

With respect to the rating period on appeal, the Board has 
determined the date of claim to be the date the Veteran's 
statement was received on October 24, 2002, per the above 
discussion.  Normally, as the Veteran's claim was received by 
VA in October 2002, the rating period on appeal would be from 
October 2001, one year prior to the date of receipt of the 
increased rating claim.  38 C.F.R. § 3.400(o)(2) (2008).  
However, in this case, the rating period on appeal can only 
go back to December 4, 2001 because of the finality of the 
December 3, 2001 DRO decision.  Nevertheless, in accordance 
with 38 C.F.R. §§ 4.1 and 4.2 (2008) and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the history of the 
disability is for consideration in rating a disability.

Most recently, this case was previously before the Board in 
October 2007, wherein it was remanded for additional 
development.  The case has been returned to the Board for 
appellate consideration.


FINDINGS OF FACT

1.  Throughout the rating period from December 4, 2001 
through January 12, 2004, the Veteran's PTSD is manifested by 
anxiety, depression, and nightmares, but did not cause 
occupational and social impairment with reduced reliability 
and productivity due to impaired speech, difficulty in 
understanding complex commands, memory impairment, impaired 
thought processes, or panic attacks.  There also were no 
objective clinical indications of suicidal or homicidal 
ideations or hallucinations or delusions.

2.  Throughout the rating period since January 12, 2004, the 
Veteran's service-connected PTSD has been manifested by 
complaints of intrusive thoughts, nightmares, and difficulty 
concentrating, with objective demonstration of irritability 
and circumstantial speech; there was no evidence of 
ritualistic behavior, impaired memory, suicidal or homicidal 
ideations or hallucinations or delusions.  The Veteran's PTSD 
is productive of no more than occupational and social 
impairment with reduced reliability and productivity.

3.  There has been no demonstration, by competent clinical 
evidence of record, of manifestations of PTSD comparable to a 
50 percent rating at any time during the rating period from 
December 4, 2001 until the Veteran's VA mental disorders 
examination on January 12, 2004.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD, for the period prior to January 12, 2004, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9411 (2008).

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD, for the period from January 12, 2004, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9411 (2008).

3.  The criteria are not met for an effective date earlier 
than January 12, 2004, for the grant of entitlement to a 50 
percent disability rating for service-connected PTSD.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.114, 3.155, 3.158, 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters dated in 
October 2004, January 2005, and October 2007 from the agency 
of original jurisdiction (AOJ) to the appellant.  These 
letters informed the appellant of what evidence was required 
to substantiate his claims for increased disability ratings 
and for an earlier effective date for an increased disability 
rating.  These letters also informed him of his and VA's 
respective duties for obtaining evidence.

In addition, the October 2007 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In the case currently before the Board, the October 2004, 
January 2005, and October 2007 VCAA notice letters did not 
make specific reference to the relevant diagnostic codes and 
other applicable information.  In Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated that 
all VCAA notice errors are presumed prejudicial and require 
reversal unless the VA can show that the error did not affect 
the essential fairness of the adjudication.  To do this, the 
VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudicial error.  See Fenstermacher v. Phila. Nat'l Bank, 
493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non- 
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant. It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez- 
Flores, 22 Vet. App. at 46.  In the present case, it has been 
demonstrated that the claimant had actual knowledge of what 
was needed to establish the claim.  Actual knowledge is 
established by statements on appeal by the claimant, and the 
claimant's representative (in particular a post-remand brief 
dated March 2009), that demonstrate an awareness of what was 
necessary to substantiate the claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007); see also Short Bear 
v. Nicholson, 19 Vet. App. 341, 344 (2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided prior 
to issuance of appropriate VCAA notice.  However, the case 
was readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  As such, the Veteran has not been 
prejudiced by the timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examinations.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Entitlement to Increased Disability Evaluations

Legal Criteria 

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet App 505 (2007).   See also 38 C.F.R. 
§ 3.400 (2008).

Analysis

According to the current regulations, a mental disorder 
should be evaluated "based on all the evidence of record 
that bears on occupational and social impairment . . . ."  
See 38 C.F.R. § 4.126(a) (2008).  The Veteran's PTSD is 
evaluated as 30-percent disabling prior to January 12, 2004 
and 50 percent disabling thereafter.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
disability rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.

Whereas a 50 percent disability rating requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  See 38 C.F.R. § 4.130, Code 9411.

For the next higher 70 percent evaluation to be warranted, 
there must be occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as:  suicidal ideation; obsessive rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

Prior to January 12, 2004

Upon reviewing the rating criteria in relation to the medical 
evidence of record, the Board finds that the Veteran's 
overall disability picture for the rating period prior to 
January 12, 2004 is consistent with the currently assigned 30 
percent rating, and that a higher evaluation is not 
warranted.  

The objective clinical evidence of record does not show that 
the Veteran had  difficulty understanding complex commands, 
impaired memory, impaired insight or judgment, disturbances 
of motivation and mood, or difficulty maintaining 
relationships.  The Veteran's VA treatment notes do not show 
any mental health treatment during the period from December 
3, 2001 through January 12, 2004, but the Veteran's October 
2001 VA examination report indicates that he was correctly 
oriented (to time, person, place, situation, etc.) and 
cooperative, with good eye contact and adequate grooming.  In 
addition, there was no objective clinical evidence of 
delusions, suicidal or homicidal ideation, or hallucinations.  
There also was no persuasive evidence of obsessive-compulsive 
behavior, phobias, panic attacks, or poor impulse control.  
Nor was there any evidence of any psychomotor retardation, 
inappropriate behavior, or abnormal involuntary movement.  
Likewise, his speech was coherent and relevant and there was 
no evidence of an impaired thought process or psychoses.  The 
VA examination report also indicates that he was able to 
participate in all of his activities of daily living.  
Similarly, treatment notes from S. E. F., M.D. indicate that 
the Veteran had appropriate affect, well organized thought 
process, fair to moderate insight, and intact cognition and 
judgment.  Dr. F also noted that the Veteran declined 
medication for his symptoms.  (See treatment notes dated 
April 2002 and February 2003).

Additionally, the Veteran's Global Assessment of Functioning 
(GAF) score, as a result of the impact of his service-
connected PTSD was 50.  According to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM IV), GAF scores of 41 to 50 
are indicative of serious impairment in social or 
occupational functioning (suicidal ideation or social 
isolation).  The Board acknowledges that a GAF score is 
probative as it relates directly to the Veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  However, 
an assigned GAF score must be considered in conjunction with 
the objective findings of record as a whole in determining 
the Veteran's disability status.  In this regard, the 
VA examiner's clinical findings are more probative in making 
this important determination, as these findings more 
accurately portray the relevant, objective symptoms of the 
Veteran's service-connected PTSD.  See 38 C.F.R. §§ 4.2, 4.6.  
So there is no justification for increasing the rating for 
the Veteran's PTSD on the basis of his GAF score.  See 
38 C.F.R. § 4.7.

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  However, the record does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedule 
standards.  See 38 C.F.R. § 3.321(b)(1).  There has been no 
showing by him or anyone on his behalf that his PTSD during 
the period prior to January 12, 2004 had caused marked 
interference with his employment (beyond that contemplated by 
his 30 percent schedular rating) or that PTSD necessitated 
frequent periods of hospitalization such that application of 
the regular schedular rating standards is rendered 
impracticable.  As such, the Board finds that this case does 
not warrant referral to the Director of Compensation and 
Pension Service for extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The preponderance of the competent evidence reveals that the 
Veteran does not meet the criteria for a disability rating in 
excess of 30 percent for the period prior to January 12, 
2004.

Since January 12, 2004

Considering the evidence relating to the Veteran's service-
connected PTSD for the period since January 12, 2004, the 
Board finds that the Veteran's disability picture is most 
consistent with the 50 percent disability evaluation and that 
an increased disability evaluation is not warranted.  In this 
regard, the Board observes that the objective clinical 
evidence of record does not show that he experiences severe 
social or occupational impairment, or that he has obsessive 
rituals, illogical speech, near-continuous panic or 
depression, impaired impulse control, spatial disorientation, 
or suicidal or homicidal ideation.  There is also no 
objective clinical evidence of delusions or hallucinations.  
Further, there is no evidence that he is unable to function 
independently in an appropriate and effective manner.  
Whenever evaluated, including at his January 2004 VA 
examination, he is at least adequately groomed, cooperative, 
and oriented with normal speech and comprehension skills, 
unimpaired memory, and an unimpaired thought process.  
Moreover, he is consistently alert, oriented, and 
cooperative, with good eye contact, normal motor activity, 
clear speech, and normal thought process.  (See, i.e., 
December 2005 and July 2008 VA treatment notes).  

Additionally, while the Board acknowledges that the Veteran 
had Global Assessment of Functioning (GAF) scores of 45 to 52 
during the rating period.  Such GAF scores have not been 
shown to be solely based on the service-connected disability 
at issue; the Board notes that the Veteran has a history of 
treatment for paranoid schizophrenia, for which he is not 
service-connected.  GAF is a scale reflecting the 
"'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health - illness.'"  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).  A 
GAF score of 41 to 50 denotes serious symptoms, or any 
serious impairment in social, occupational, or school 
functioning.  Id.  GAF scores of 51 to 60 are indicative of 
moderate symptoms such as a flat affect or occasional panic 
attacks, or moderate difficulty in social or occupational 
functioning (i.e., few friends, conflicts with peers).  See 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  See, too, 38 C.F.R. § 4.130.  

A GAF score is highly probative, as it relates directly to 
the Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  However, the Board also points out that the clinical 
findings are nevertheless more probative in making this 
important determination, as these findings more accurately 
portray the relevant symptoms of only the Veteran's service-
connected PTSD.  See 38 C.F.R. §§ 4.2, 4.6.  In this regard, 
the Board points out that treatment notes dated 2004 through 
2008 consistently indicate that the Veteran's symptoms were 
productive of no more than moderate impairment due to his 
PTSD.  So there is no justification for increasing the rating 
for the Veteran's PTSD on the basis of his GAF scores; 
overall, his GAF scores were commensurate with his current 
rating.  See 38 C.F.R. § 4.7.

The Board has also considered whether the Veteran is entitled 
to an increased disability evaluation on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the Veteran that his PTSD, standing alone, resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of normal rating schedule standards.  
Accordingly, the Board finds that this case does not warrant 
referral to the Director of Compensation and Pension Service 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In view of the foregoing, the preponderance of the evidence 
reveals that the Veteran does not meet the criteria for a 
rating in excess of 50 percent for PTSD for the period since 
January 12, 2004.   

Entitlement to an Earlier Effective Date

Legal Criteria

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2008).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

In cases involving a claim for higher compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability 
occurred if the claim is received within one year from that 
date; otherwise, the effective date is the date the claim is 
received.  See 38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2008).  See also Harper v. Brown, 10 
Vet. App. 125 (1997).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  VA is required to identify and act 
on informal claims for benefits.  See 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  See 38 C.F.R. 
§ 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

A report of examination or hospitalization that meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability that may establish entitlement. Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman. 
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits.  38 
C.F.R. § 3.157.

Under 38 C.F.R. § 3.158(a) (2008), where evidence requested 
in connection with an original claim, a claim for increase or 
to reopen or for the purpose of determining continued 
entitlement, is not furnished within one year after the date 
of request, the claim will be considered abandoned. After the 
expiration of one year, further action will not be taken 
unless a new claim is received.  Should the right to benefits 
be finally established, pension, compensation, dependency and 
indemnity compensation, or monetary allowance under the 
provisions of 38 U.S.C. chapter 18, based on such evidence 
shall commence not earlier than the date of filing the new 
claim.

Analysis

As noted above, a timely appeal was not perfected as to the 
December 3, 2001 DRO decision despite the receipt of a timely 
notice of disagreement on October 24, 2002 and the issuance 
of a statement of the case in February 2004, because a 
substantive appeal was not received within 60 days of the 
February 2004 statement of the case.  38 C.F.R. § 20.302(b) 
(2008).  Thus, the December 3, 2001 DRO decision is final and 
the October 24, 2002 statement serves as a claim for an 
increased rating.  

Also, as noted above, in cases involving a claim for higher 
compensation, the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability occurred if the claim is received within one year 
from that date; otherwise, the effective date is the date the 
claim is received.  38 C.F.R. § 3.400(o)(2) (2008).  As such, 
the earliest date that a 50 percent rating may be assigned 
for the Veteran's PTSD is December 4, 2001, the date after 
issuance of the DRO's final decision.

The Veteran and his representative assert that the Veteran's 
symptoms prior to January 12, 2004 are sufficient to sustain 
a 50 percent disability evaluation for his service-connected 
PTSD.  However, there has been no demonstration by competent 
clinical evidence of record that the rating criteria for a 
disability evaluation of 50 percent for the Veteran's 
service-connected PTSD were met at any time during the 
applicable rating period on appeal, from December 4, 2001 and 
prior to the Veteran's VA examination on January 12, 2004.  
For that period, the Veteran did not provide any objective 
evidence demonstrating that his PTSD was sufficiently severe 
as to warrant a 50 percent disability rating.  As previously 
noted, the Board points out that the Veteran has not provided 
any mental status evaluations for that period which 
demonstrated that his PTSD had worsened.  To the contrary, 
private treatment records from S. E. F., M.D., dated April 
2002 and February 2003, indicate that the Veteran's affect 
was appropriate, with a well organized thought process and 
intact insight, judgment and cognition; there was no evidence 
of suicidal or homicidal ideation and the Veteran declined 
medication for his symptoms.

The first objective evidence that the Veteran's PTSD 
warranted a 50 percent disability evaluation was at his 
January 12, 2004 VA examination.  According to that report, 
the Veteran complained of intrusive thoughts, nightmares, 
anxiety, social isolation, and irritability.  On examination, 
the Veteran had circumstantial speech and irritability, but 
he did not have suicidal or homicidal ideation, impaired 
thought process, impaired impulse control, panic attacks, or 
obsessive and ritualistic behavior.  He was alert, oriented, 
and cooperative, with normal rate and flow of speech, 
unimpaired memory, and no evidence of depression.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.

Although the Veteran was found to have symptoms sufficient 
for a 50 percent disability rating upon evaluation in January 
2004, there is no objective evidence demonstrating that the 
manifestations of the Veteran's PTSD were severe enough to 
warrant a 50 percent disability evaluation during the 
applicable rating period on appeal prior to that date.  As 
such, the effective date for the grant of the 50 percent 
rating for his service-connected PTSD is already earlier than 
the first date in which it was factually ascertainable that 
his symptomatology had worsened.  See 38 C.F.R. § 3.400(b), 
(o).  See, too, Meeks v. West, 216 F.3d 1363 (Fed. Cir. 2000) 
(the date of entitlement to award of benefits, i.e., service 
connection, does not necessarily coincide with the date 
entitled to a certain rating).

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim, meaning the benefit-
of-the-doubt rule is inapplicable.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for PTSD, at any time from December 4, 2001 through 
January 11, 2004, is denied.

Entitlement to a disability evaluation in excess of 50 
percent for PTSD, from January 12, 2004, is denied.

Entitlement to an effective date earlier than January 12, 
2004, for the grant of a 50 percent disability rating for 
PTSD, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


